Citation Nr: 0902731	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits on the basis of service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  The veteran died in September 2004.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that additional development must be accomplished 
prior to the adjudication of the appellant's claim.

At the outset, the Board notes that VA is required to make 
reasonable efforts to obtain relevant records, including 
private medical records, that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b).  The record reflects that the RO has requested 
medical records from several facilities including the VA 
Medical Center in Nashville, Tennessee, and private medical 
records from the Graves-Gilbert Clinic; these records have 
been associated with the claims folder.  However, in a 
January 2007 statement, the appellant identified additional 
private facilities and physicians who treated the veteran for 
his various conditions.  In a May 2008 letter, the RO asked 
the appellant to return the VA Form 21-4142, Authorization to 
Consent and Release, for each health care provider so that 
the RO could request the identified records.  In May 2008, 
the appellant responded that she had no other evidence to 
submit.  However, in June 2008, the appellant submitted 
private medical records from several facilities and 
physicians and included multiple VA Forms 21-4142 for the 
private facilities and private physician records.  After a 
complete review of the record, there is no indication that 
the RO attempted to obtain these records.  In fact, the July 
2008 Supplemental Statement of the Case (SSOC) does not 
mention the private medical records submitted by the 
appellant and it was noted that the appellant did not respond 
to the May 2008 letter wherein the RO requested the 
submission of the VA Forms 21-4142.  In a July 2008 letter, 
the appellant noted that the private records that she 
submitted were not mentioned in the SSOC and asked that the 
private medical records be requested.  Accordingly, an 
attempt must be made to obtain the outstanding records that 
the appellant has identified.  38 U.S.C.A. § 5103A(b).

Additionally, a review of the record shows that in November 
2006, the RO provided the appellant with notice for the 
purpose of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Since that time, however, the 
United States Court of Appeals for Veterans Claims (Court) 
has issued several decisions imposing additional notification 
requirements.  The Court has held that in the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes service connection for cause of 
death, section 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice 
should include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id.  In this 
case, the RO has not yet provided the appellant with notice 
consistent with the Court's holding in Hupp.  Id.  The 
November 2006 VCAA notice did not state what conditions the 
veteran was service connected for at the time of his death 
nor did the notice provide an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Thus, proper notice 
should be provided to the appellant in accordance with Hupp.  
Id.  

Lastly, the Board notes that the appellant submitted an 
application for burial benefits in October 2004.  The RO 
decided the claim in an October 2004 decision wherein the 
appellant was granted $300.00 for funeral costs and $300.00 
for cemetery/plot costs.  In the June 2005 Notice of 
Disagreement, the appellant disagreed with the burial 
benefits decision as well as the claim currently on appeal.  
However, the RO did not issue a Statement of the Case on this 
issue.  Although the March 2008 Supplemental Statement of the 
Case briefly mentions burial benefits, the Board does not 
construe this as a Statement of the Case on the issue.  This 
is due to the fact that burial benefits was not listed as an 
issue and does not appear to be fully adjudicated in the 
decision.  In light of the present procedural posture of this 
issue, the RO/AMC must issue a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

While further delay of this case is regrettable, due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.  Send the appellant appropriate VCAA 
notice that includes (1) a statement of 
the disabilities for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on previously service- 
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on disability not yet service 
connected.  
Hupp v. Nicholson, 21 Vet. App. at 352-53 
(2007).  

2.  Request the private medical records 
from the facilities and physicians as 
identified in the VA 21-2142, 
Authorization to Release and Consent, 
forms submitted by the appellant in June 
2008.  These records to the extent 
available should be associated with the 
claims folder.  If any identified records 
cannot be obtained, this should be 
documented in the claims folder.  

3.  Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeal initiated by the appellant 
regarding the October 2004 decision 
denying entitlement to service-connected 
burial benefits.  The appellant should be 
advised of the need to file a timely 
substantive appeal in this matter if the 
appellant wishes to complete an appeal.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, the issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for service connection 
for the cause of the veteran's death 
should be readjudicated.  If the claim 
remains denied, a Supplemental Statement 
of the Case should be provided to the 
appellant.  After she has had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

